Citation Nr: 1235824	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-35 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his two brothers (V.R. and R.R.)


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1975 to January 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

In February 2010, this matter was remanded for further development, to include obtaining outstanding treatment records, as well as a VA examination.

In December 2011, and January 2012, the Board received additional evidence.  The Veteran's representative waived initial RO consideration of such evidence in the February 2012 post-remand brief.  38 C.F.R. § 20.1304(c)(2011).

In March 2012, the Board remanded the claim to provide the Veteran with another VA examination.  

In August 2012, the Veteran's representative waived initial RO consideration of evidence submitted since the last prior adjudication of the claim in a July 2012 supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304(c)(2011).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, a claim of entitlement to service connection for a psychiatric disorder was raised at the October 2009 hearing and has not yet been adjudicated.  The Board does not have jurisdiction over these issue and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, a thoracolumbar spine disability was incurred in or a result of his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a thoracolumbar spine disability have been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Given that this decision grants the full benefit sought, the claim is substantiated and further notice or development is not required.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").



II.  Legal Criteria-Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




III.  Analysis

The Veteran has been diagnosed with lumbar degenerative joint disease, lumbar disc protrusion, instability, sciatica, and degenerative changes in the lumbar spine.  See September 2010 and May 2012 VA examination reports and a February 2010 Doctor's Certificate for the State of California Claim for Disability Insurance Benefits.

Service treatment records include January and February 1975 enlistment reports of medical history and examination that are negative for any complaints, treatment, or diagnoses of a back disability.  A September 1979 record reveals that the Veteran was hit by a car in Korea, resulting in a muscle contusion on his right upper leg.  

The Veteran contends that while serving on active duty in 1978 or 1979, he was stationed in Yongsan, Korea, and assigned to the 142nd Military Police Company when he suffered a serious back injury.  He reported that during physical training, he slipped on the gymnasium floor while playing basketball.  The pain from the injury was so intense that he was unable to walk and required medical treatment.  He was transported to the 121st Evacuation Hospital where he was treated, prescribed medication, and placed on bed rest for three weeks.  See October 2004 and November 2011 statements, March 2008 examination from MDSI Physician Services, and October 2009 hearing transcript.  

In support of his claim, the Veteran submitted October 2004 and 2006 statements from J.R.M., who identified himself as a long-time friend.  He also happened to be the Veteran's roommate at the time of the injury.  J. R.M. contended that one day while playing basketball the Veteran's legs were cut out from under him and he fell hard directly on his upper buttocks, lower back area.  Later that day, the Veteran's back began to stiffen and he accompanied the Veteran to the Evacuation Hospital.  The Veteran was placed on bed rest for approximately two to three weeks.  J.R.M. reported that he didn't remember the Veteran playing basketball much after that since his lower back seemed to be tender for quite some time.  

In the March 2012 remand, the Board conceded that based on these statements, the Veteran did indeed suffer an in-service back injury.  The first and second requirements for service connection-a current disability and an in-service disease or injury-have thus been established. 

The remaining question for consideration is whether the Veteran's current low back disability is linked to the injury in service.  In this regard, there are conflicting medical opinions and evidence concerning the etiology of the Veteran's current low back disorder.  

On September 2010 VA examination, the examiner opined that the lumbar degenerative joint disease was less likely as not caused by or a result of the back disorder during service.  The examiner reasoned that there was no evidence that the Veteran was treated for any back problems during his years in service.   

On May 2012 VA examination, the examiner stated that the Veteran was struck by a vehicle while stationed in Seoul Korea in September 1979.  He developed a contusion to the right upper leg and his leg required no further treatment.  The examiner noted the Veteran's claimed history of being injured from a basketball injury in the spring of 1979; however, the examiner was not able to indentify or confirm this in the STRs.  The examiner stated that the Veteran's degenerative changes of the lumbar spine would be expected from his morbid obesity.  The examiner added that if the Veteran had developed a severe back injury from the vehicle accident, then there would have been further work-up and health care related visits while in the service.  The examiner reported that the claimed in-service basketball injury was not accounted for and the Veteran had a nexus of multiple factors such as being a laborer, morbid obesity, and having a sedentary lifestyle that could be attributed to the spine.  Thus, the examiner opined that the lumbar spine condition was not caused by service

However, the September 2010 and May 2012 VA opinions relied heavily, if not solely, on the absence of evidence in the Veteran's STRs.  Indeed, the examiners did not consider the lay reports of the Veteran and others, or discuss favorable opinions offered by multiple private physicians.  A medical opinion based solely on the absence of documentation in the record is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007). 

Additionally, in response to the May 2012 VA examiner's findings, in a July 2012 statement, the Veteran indicated that while VA cited morbid obesity as a factor in concluding that the injury was not of service origin, the medical evidence showed that he had back problems when he weighed only 215 pounds.  Moreover, his obesity didn't start until after the year 2000, in which he gained weight steadily due to the inability to exercise and work due to the spine condition.  To support his contentions, in July 2012 correspondence, Dr. H.D. reported the Veteran's weight between September 1998 and October 2007 and concluded that the Veteran's weight underwent a steady increase as his back condition progressed.  

The Veteran does not dispute a post-service job-related back injury in February 1993, with an exacerbation in 1995.  A February 1993 Doctor's First Report of Occupation Injury or Illness revealed a diagnosis of lumbosacral intervertebral disc syndrome, disorder of the lumbosacral/sacroiliac Articulation, and lumbalgia.  The Veteran reported that an accident at work happened while he was pulling a hand truck with a woodstove tied to it. 

A February 2010 Doctor's Certificate for the State of California Claim for Disability Insurance benefits revealed that the Veteran had lumbar disc protrusion, instability, and sciatica and had been unable to work since February 2010.  While the doctor indicated that the Veteran's disability was a result of his occupation or accident therein, there was no indication that the Veteran's in-service back injury was considered in this determination for state disability insurance.  

Treatment records from Dr. F.P.D. reveal a work-related accident on February 16, 1993.  A February 1993 record showed that the Veteran had pain in the L5, primarily on the right, but now in both hips and the buttock area.  He had massive muscle spasms.  At this time, a prior history of getting hit by a truck was reported.  A June 1995 record reported that the Veteran was experiencing an exacerbation of his workman's compensation injury of February 16, 1993.   In September 1998, the Veteran injured his back getting in and out of the back of a truck to check freight.  Subsequent records show that the Veteran was treated multiple times between 1998 and 2003 for flare-ups or exacerbation of his low back disability.   

In an undated statement, Dr. F. P. D. noted that the Veteran first presented to the office in February 1993 as a result of injuries on the job.  Dr. F.P.D. reported that the Veteran was seen again in June 1995 with complaints of low back pain, which was felt to be an exacerbation of the February 1993 workman's compensation injury.  He was seen again in September 1998 for low back pain and did not make a complete recovery.  Dr. F.P.D. further indicated that the Veteran's current low back disability was consistent with an acute injury superimposed over a long-standing lower back injury.  The Veteran related that he was injured while in the military. Dr. F.P.D. reported that he believed that the original injury occurred while serving in the military.  Dr. D.P.D. stated that in his medical opinion, the onset of the Veteran's low back problems were due to the injury he sustained in the military.  

The Board notes that although consistent with the Veteran's stated history, Dr. F.P.D.'s opinion lacks any clinical discussion or rationale as to how the in-service injury could cause the Veteran's current thoracolumbar spine disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general, or inconclusive in nature cannot support a claim). 

The Board does not believe that any of the medical opinions or evidence previously discussed completely addresses the question of whether the Veteran's current diagnosis is related to service.  However, after analyzing the record, the Board believes that service connection for the Veteran's thoracolumbar spine disability may be granted based on the evidence that demonstrates the Veteran's continuity of symptoms dating from the Veteran's active duty service to the present day, pursuant to 38 C.F.R. § 3.303(b).

In an October 2004 statement and during his October 2009 Board hearing, the Veteran reported that his initial in-service back injury in 1978 or 1979 continued to cause him serious ongoing back problems.  He stated that he reinjured his back in the same spot within three months of service when hitting tennis balls with his brother.  He referred to it as an exacerbated injury.  He claimed he experienced ongoing serious reoccurrences of the back injury about once a year from 1991 to 1992.  Since 1992, the pain associated with the injury became more severe and more frequent.    

In October 2004 and 2006 statements, J.R.M. reported that the Veteran mentioned to him that he had back problems over the years and felt that the in-service incident was the cause of the back problems.   

In March 2005 and November 2011 statements, R.R., the Veteran's brother, reported that on March 30, 1981, the Veteran bent down to pick up a toy and he became incapacitated by severe back pain.  At the time of the injury, the Veteran reported that it was a reoccurrence of a back injury that occurred while he was stationed in Korea.  R.R. remembered the specific date because it was the same day that President Reagan was shot.  The injury was also within 60 days of the Veteran being discharged from service.  R.R. reported that for the past 30 years, he lived in close proximity to the Veteran and saw or spoke to him on an almost daily basis.  R.R. reported that over this period, the Veteran experienced numerous episodes of severe and deliberating back pain. 

During his October 2009 Board hearing, the Veteran's brother testified that the Veteran didn't have medical coverage and would lie around until he would get better.  His brother indicated that the back problem was a recurring problem.  Another brother testified that when the Veteran was younger, his body was stronger and would recover faster, but as it became clear that the episodes and the recovery time were becoming more serious, the Veteran filed a claim.  

The Board observes that the Veteran, his bothers, and J.R.M. have consistently stated that the Veteran's low back problems began in service and that he had recurring back problems since that time.  The Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report recurring symptoms since service.  Moreover, his brothers and other witnesses are competent to report their observations as to any signs of pain or discomfort in his gait or other indicators of injury.  Furthermore, the statements have been consistent throughout the appeal period and are supported by the other evidence of record, including statements by multiple private doctors (discussed in further detail below) and are deemed credible. 

Statements by private physicians in support of the Veteran's recurring back problems included November 1998 correspondence, in which Dr. B.L. noted that the Veteran had a long history of low back pain.  She reported that he initially injured his back while playing basketball in Korea in 1979; however, he was able to continue his military service until January 1981.  Subsequently, his back would intermittently "go out" approximately one to two times per year, but would resolve.  Then four years ago, he developed another back injury and continued to have intermittent back pain.  He had continued episodes of back pain and his back completely went out again in June 1998.  On August 1998, his back went out again with no specific trauma to the back and no specific incident that caused the pain.  

In a May 2007 statement, Dr. H.D. noted that her office first treated the Veteran in 1993 for injuries sustained at work.  She stated that the Veteran told her at that time that he had problems since being injured in the military.   She stated that this statement was consistent with his present condition. 

In July 2007 correspondence, Dr. A.H. reported that there were multiple documents available that revealed severe low back pain and chiropractic records available gave a chiropractic view of why the Veteran had severe low back pain.  Dr. A.H. commented that he reviewed the MRI scan, after having written a book on the evaluation and treatment of brain and spinal cord trauma, and it was his medical opinion that the Veteran had severe low back disease, traumatic in etiology.  Dr. A.H. referred to Dr. H.D's opinion and to a letter from "Representative Mike Thompson admitting that the [Veteran] had a back injury in service."  Dr. A.H. stated that this injury was not disputed and, because the Veteran had a history of ongoing complaints, he had the necessary evidence to obtain benefits because "the etiology is clear, the nexus is clear, and the pathogenesis of this disorder is consistent with later findings of moderate to moderately severe degenerative changes in the lower back ...." 

Therefore, given that the Veteran has continually complained of recurring episodes of his low back pain beginning in service, the multiple private opinions based on recurring symptomatology since his in-service injury, and in light of the present medical evidence of a thoracolumbar spine disability, the Board finds that the record shows a continuity of pertinent symptomatology to link the Veteran's thoracolumbar spine disability to active service. 

Thus, service connection for a thoracolumbar spine disability is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a thoracolumbar spine disability is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


